On argument, and upon consent, order reversed upon the law and the facts, without costs, and motion to direct Mackey & Marchisio to turn over to Samuel Willig all papers, documents and records, and to stay Mackey & Marchisio from proceeding further in the action, denied, without costs, upon condition that Mackey & Marchisio pay to Samuel Willig the sum of two hundred and fifty dollars within ten days from service of a copy of the order herein. In the event that such payment be not made, the order is affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur. Settle order on notice.